DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2019/0013368) in view of Won et al. (US 2019/0065717).
	In regard to claim 1, Chung et al. teach a fingerprint identification module, comprising: an array substrate comprising a switch array (fig. 2 element 110) and a light emitting unit array on the switch array (fig. 2, OLEDs on switch array); a light source arranged on the array substrate (fig. 2 NIR organic light emitter); and a photosensor arranged on the array substrate (fig. 2 organic detector), the point light source is configured to emit light to irradiate; and the photosensor is configured to receive the light reflected to identify fingerprint (fig. 3); wherein the light source is a point light source, a plurality point light sources are arranged in rows and columns to form a point light source array (fig. 7 and paragraph 91); wherein the plurality of point light sources comprises light sources at a non- light emitting area of the module , and the plurality of point light sources are separate from the light emitting units (paragraph 15 and fig. 2, the NIR emitter is separate from the OLED) but does not teach wherein the plurality of point light sources is in a same layer as the light emitting unit array or the switch array; the point light source is an illuminating light source that emits light to a fingerprint to be detected, and interference of the light reflected from a fingerprint to be detected does not depend on a distance between the point light source and the fingerprint to be detected, the plurality of point light sources is configured to emit the light at different times to respectively illuminate the different regions of the finger and the light being reflected by the finger to the photosensors.

	The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chung et al. with the elements in the same layer of Won et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Chung et al. with the elements in the same layer of Won et al. because it would reduce device thickness.
In regard to claim 5, Won et al. teach wherein the plurality of point light sources comprises light emitting units in the light emitting unit array (fig. 4F)
	In regard to claim 6, Chung et al. teach wherein the light source is an OLED, an LED, or a MicroLED (paragraph 70).
	In regard to claim 14, Chung et al. teach a display (element 1000).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. in view of Ling et al. (US 2019/0034686).
In regard to claim 7, Chung et al. teach all the elements of claim 7 except wherein the plurality of photosensors and the switch array are produced by a same manufacturing process (Chung et al. teach transistors and photosensors but does not disclose how they are made).

	The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chung et al. with the manufacturing process of Ling et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Chung et al. with the manufacturing process of Ling et al. because it would reduce manufacturing complexity.
In regard to claim 8, Chung et al. teach wherein the plurality of photosensors comprises an inorganic photosensitive material or an organic photosensitive material (fig. 2 element 200, organic photosensor).
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. in view Won et al. further considered with Bae et al. (US 2016/0266695).
In regard to claim 9, Won et al. teachcontrolling the plurality of point light sources to emit the light at different times to respectively illuminate the different regions of the finger and the light being reflected by the finger to the photosensors (paragraph 48) but neither Chung et al. nor Won et al. specifically teach wherein the photosensors are configured to form images for the different regions of the finger based on intensity of the light received by the photosensors, and to form an image for an entire fingerprint based on the images for the different regions of the finger.
Bae et al. teach controlling the plurality of point light sources to emit the light at different times to respectively illuminate the different regions of the finger and the light being reflected by the finger to the photosensors; wherein the photosensors are configured to form images for the different regions of the finger based on intensity of the light received by the photosensors, and to form an image for an entire fingerprint based on the images for the different regions of the finger (fig. 26 and paragraphs 159 and 160).
The three are analogous art because they both deal with the same field of invention of fingerprint detection.

In regard to claim 11, Bae et al. teach illuminating at least two spaced point light sources of the plurality of point light sources at a same time (fig. 26a).
In regard to claims 10, 12, and 13, Chung et al. and Bae et al. teach all the elements of these claims except these light emitting patterns.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chung et al. and Bae et al. with any light emitting pattern. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Chung et al. and Bae et al. with any light emitting pattern because Bae et al. teach using a pattern that prevents interference from other light sources. There are a finite number of predictable solutions for the patterns that can be used. The specification provides no reason or criticality for the use of these particular patterns. Applicant’s specification states the paths and timings may be set according to individual needs (paragraph 51). One of ordinary skill in the art could use any pattern based upon individual design choice.
Response to Arguments
Applicant's arguments filed 1/7/22 have been fully considered but they are not persuasive. Applicant argues on page 6 that fig. 4F of Won et al. fail to teach the elements being in the same layer. It is quite clear from fig. 4F that elements 411, 414 and 415 are in the same layer. The specification cited in applicant’s arguments was not cited by the office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623